JUDGMENT
Restani, Judge:
This case having been submitted for decision and the Court, after deliberation, having rendered a decision therein; now, in conformity with that decision,
It is hereby ordered : that a remand determination having been issued finding the “all other” rate to be 18.20%, and no objections having been filed, it is hereby
Further ordered that the ITA’s remand determination is sustained and that an 18.20% rate shall be applied as the cash deposit “all other” rate for future entries.